                            IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

JOHN EDWARDS, WILLIAM B. EDWARDS,
and BILLIE JO DICK,

         Plaintiffs,

v.                                                                                  No. 20-cv-0083 SMV/JHR

EL PASO ELECTRIC COMPANY,

         Defendant.

                              MEMORANDUM OPINION AND ORDER

         THIS MATTER is before the Court on Plaintiffs’ Motion for Remand [Doc. 5] filed on

February 14, 2020. Defendant responded on February 28, 2020. [Doc. 12]. Plaintiffs filed no

reply, and the time for doing so has passed. The parties consented to the undersigned’s presiding

over this matter and entering final judgment. [Doc. 11]. Having considered the briefing, the

relevant portions of the record, and the relevant law, and being otherwise fully advised in the

premises, the Court finds that Defendant did not have clear and unequivocal notice of diversity of

citizenship until January 7, 2020. Accordingly, Defendant’s Notice of Removal [Doc. 1] was

timely filed on January 28, 2020, and Plaintiff’s Motion for Remand [Doc. 5] will be denied. This

motion can be decided on the papers, and no oral argument is needed.1

                                                   Background

         Plaintiffs filed their original Complaint in New Mexico state court on October 18, 2019.

[Doc. 1-1] at 3–14. Plaintiffs allege that in or about 1969 or 1970, Defendant constructed a large

1
 Plaintiffs’ Request to Reset Hearing [Doc. 17] is alternatively denied for lack of any statement regarding Defendant’s
position. See D.N.M.LR-Civ. 7.1(a) (“Movant must determine whether a motion is opposed, and a motion that omits
recitation of a good-faith request for concurrence may be summarily denied.”).
transmission line and maintenance road through Plaintiffs’ real property located in Valencia

County, New Mexico. Id. at 3, 5. Plaintiffs allege that Defendant did not notify Plaintiffs, obtain

their permission, or compensate them. Id. at 5. Plaintiffs ask for a declaratory judgment and for

damages arising from inverse condemnation and trespass. Id. at 1, 6, 8. They seek “just

compensation,” prejudgment interest, and attorney fees. Id. at 10.

       Plaintiffs served Defendant on October 30, 2019. [Doc. 1] at 1; see [Doc. 5] at 2.

Defendants answered in state court on December 2, 2019. [Doc. 5] at 2. Then, on December 10,

2019, Defendant served Plaintiffs with discovery requests, asking among other things for

Plaintiffs’ states of citizenship. Id. After Plaintiffs responded on January 7, 2020, Defendant

removed the case to this Court on January 28, 2020. Id.

       In its Notice of Removal, Defendant explained that pursuant to § 1446(b)(3), it had 30 days

from receiving the discovery responses (i.e., notice of Plaintiffs’ states of citizenship) to remove

the case. [Doc. 1] at 3. The statute reads:

                 (3) Except as provided in subsection (c), if the case stated by the
                 initial pleading is not removable, a notice of removal may be filed
                 within 30 days after receipt by the defendant, through service or
                 otherwise, of a copy of an amended pleading, motion, order[,] or
                 other paper from which it may first be ascertained that the case is
                 one which is or has become removable.

28 U.S.C. § 1446(b)(3) (2018) (emphasis added). Defendant argues that the discovery responses

constitute an “other paper,” which started the 30-day clock. [Doc. 1] at 3. Ultimately, in the

Notice of Removal, Defendant asserted diversity jurisdiction, alleging that Plaintiffs were citizens

of California, Defendant was a citizen of Texas, and the amount in controversy exceeded $75,000.

[Doc. 1] at 3.
                                                 2
                                            Discussion

       Plaintiffs filed their Motion for Remand on February 14, 2020. [Doc. 5]. They argue that

Defendant should have known that diversity jurisdiction was present when it received the

Complaint, and because Defendant waited more than 30 days after service of the Complaint to

remove, Defendant waived its right to do so. Id. at 3 (first citing 28 U.S.C. § 1446(b)(1); and then

citing Zamora v. Wells Fargo Home Mortg., 831 F. Supp. 2d 1284, 1290 (D.N.M. 2011)).

Accordingly, Plaintiffs request remand to state court. Id.

                      Plaintiffs did not provide clear and unequivocal notice of
     their states of citizenship until they responded to discovery requests on January 7, 2020.

       Plaintiffs argue that the following language from the Complaint put Defendant on notice

of diversity of citizenship:

               Because the vacant land Property did not require regular upkeep and
               was being held as a long-term investment, and because the Plaintiffs
               live out-of-state, the Property remained unvisited since the early
               1960’s and Defendant’s unlawful taking, construction, and ongoing
               appropriation of the Property remained unknown to the Plaintiffs for
               decades.

[Doc. 5] at 4 (quoting [Doc. 1-1] at 5, ¶ 15). Plaintiffs argue that the plain language of the

Complaint evidenced that they do not live in New Mexico and, thus, Defendant “potentially could

have removed the case.” Id. The Court is not persuaded that this language put Defendant on notice

that the parties’ citizenships were diverse. The question is not close. This language indicates that

Plaintiffs are not citizens of New Mexico, but that is all it indicates. Of course, to determine

diversity of citizenship, Defendant (a citizen of Texas) needed to know whether Plaintiffs were

citizens of Texas. This language simply is not determinative.

                                                 3
         The 30-day clock does not begin to run until the plaintiff provides the defendant with “clear

and unequivocal notice” that the suit is removable. Akin v. Ashland Chem. Co., 156 F.3d 1030,

1036 (10th Cir. 1998). Here, the Complaint did not notify Defendant of Plaintiffs’ states of

citizenship. On service of the Complaint, Defendant was not on notice that the parties’ citizenships

were diverse. Plaintiffs did not provide clear and unequivocal notice of diversity of citizenship

until they answered the discovery requests on January 7, 2020. Therefore, the 30-day removal

window commenced on January 7, 2020, making Defendant’s January 28, 2020 removal timely.

See Huffman v. Saul Holdings Ltd. P’ship, 194 F.3d 1072, 1079 (10th Cir. 1999) (30-day clock

triggered by deposition testimony); DeBry v. Transamerica Corp., 601 F.2d 480, 488–89 (10th

Cir. 1979) (clock not triggered by ambiguous deposition testimony); 14C Charles Alan Wright &

Arthur R. Miller, Federal Practice and Procedure § 3731(“The federal courts have given the

reference to ‘other paper’ an expansive construction and have included a wide array of documents

within its scope.”).

                         Plaintiffs’ other challenges to removal are without merit.

         Plaintiffs additionally argue that Defendant took “substantial defensive action[s]” in state

court, thereby waiving its right to removal. [Doc. 5] at 4 (quoting Zamora, 831 F. Supp. 2d

at 1291). Specifically, Plaintiffs argue that Defendant’s answering the Complaint (on December 2,

20192), demanding a 12-person jury (on December 10, 20193), and propounding discovery requests

(on December 10, 20194) in state court constituted “substantial defensive action[s]” in which



2
  [Doc. 1-1] at 18; see [Doc. 5] at 2.
3
  [Doc. 1-1] at 28; see [Doc. 5] at 2.
4
  [Doc. 1-1] at 30; see [Doc. 5] at 2.
                                                     4
Defendant availed itself of the state court status quo and evidenced an “unequivocal intent to

proceed on the merits in state court.” Id. (quoting Chavez v. Kincaid, 15 F. Supp. 2d 1118, 1125

(D.N.M. 1998)). Plaintiffs are incorrect.

        “[A] defendant who actively invokes the jurisdiction of the state court and interposes a

defense in that forum is not barred from the right to removal in the absence of adequate notice of

the right to remove.” Akin, 156 F. 3d at 1036 (emphases added). The Court finds that neither

Defendant’s filing of an Answer in state court, nor its filing of a Jury Demand in state court, nor

its propounding discovery requests in state court waived its right to remove because Defendant did

not know until January 7, 2020 (when Plaintiffs answered the discovery requests and revealed their

states of citizenship), that the parties had diverse citizenship and that Defendant could remove.

        Finally, Plaintiffs urge that the “other paper” reference in § 1446(b)(3) does not apply to

diversity jurisdiction, only to federal-question jurisdiction. Id. at 5. Plaintiffs are incorrect. See

DeBry, 601 F.2d at 488–89 (applying the language of what is now subsection (b)(3) to a question

of diversity jurisdiction).

        IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiffs’

Motion for Remand [Doc. 5] be DENIED.

        IT IS FURTHER ORDERED that Plaintiffs’ Request to Reset Hearing [Doc. 17] be

DENIED.

        IT IS SO ORDERED.

                                                      _____________________________
                                                      STEPHAN M. VIDMAR
                                                      United States Magistrate Judge
                                                      Presiding by Consent
                                                  5
